Birdzell, J.
This is an appeal from a judgment entered in the district court of Ransom county, dismissing an action brought to foreclose a farm laborer’s lien. The facts are as follows: During the season of 1921 the plaintiff was employed by the defendant, Hiram Lee, his brother, to work upon his farm at an agreed compensation of $100 a month, which, it is alleged, was reasonable wages, and did not exceed the usual charge for the same kind of work in the locality. The defendant Reed was the owner of the land upon which the crop was raised.
Upon the trial it was shown that the compensation agreed to be paid, and for which the lien is claimed, included compensation for the labor of five horses used by the plaintiff and for the use of a plow, drill, and binder, all belonging to the plaintiff. The contract was entire, and there is no testimony as to the value of the plaintiff’s services apart from the worth of the labor of the horses and the use of the machinery. The trial court held that the plaintiff was not a farm laborer within the lien statute (§ 6854 of the Compiled Laws of 19x3), and dismissed the action. *973The only question presented upon the appeal is the correctness of that holding. The statute reads:
“Any person who performs services for another in the capacity of a farm laborer between the first day of April and the first day of December in any year, shall have a lien on all crops of every kind grown, raised or harvested by the person for whom the services were performed during said time as security for the payment of any wages due or owing to such persons for services so performed, and said lien shall have priority over all other liens, chattel mortgages or incumbrances, excepting, however, seed grain and threshers’ liens; provided, that the wages for which a lien may be obtained must be reasonable and not in excess of that which is usually charged for the same kind of work in the locality where the labor is performed,” etc.
It is contended that the statute in question is analogous to certain logging lien statutes, in construing which, it has been held that the services of the laborer may include the use and earnings of his own oxen, chain, canthook, and sled, if actually used by him as an essential part of the services rendered. See Hale v. Brown, 59 N. H. 551, 47 Am. Rep. 224; Martin v. Wakefield, 42 Minn. 176, 43 N. W. 966, 6 L. R. A. 362; McKinnon v. Red River Dumber Co., 119 Minn. 479, 138 N. W. 781, 42 L. R. A. (N. S.) 872. We do not regard our statute as being entirely analogous to those involved in the cases cited. Our-statute emphasizes the capacity in which the laborer is employed, and. we think it was clearly intended to limit the lien to his wages. 26 Cyc. 1067. It does not purport to give a lien for the value of the use of horses and machinery. See Clark v. Brown, 141 Cal. 93, 74 Pac. 548; McCrills v. Wilson, 34 Me. 286, 56 Am. Dec. 655; Coburn v. Kerswell, 35 Me. 126; Tuckey v. Lovell, 8 Idaho, 731, 71 Pac. 122. See, however, Essency v. Essency, 10 Wash. 375, 38 Pac. 1130, where the opposite view is indicated.
We are of the opinion, however, that the fact that the agreed compensation covered both the labor of the plaintiff and the use of his horses and machinery is not fatal to his present action. The statute is designed to give farm laborers a prior lien for their reasonable compensation, and one who uses his own team and machinery may be none the less a farm laborer. It appears in this record that the plaintiff was employed in that capacity, and hence comes within the class favored by the statute. In order to permit him to establish the reasonable value of his services, separate and apart from the value of the use of his horses and machinery, the judgment below should be reversed, and the cause remand*974ed for further proceedings. Clark v. Brown, 141 Cal. 93, 74 Pac. 548. It is so ordered. No costs to either party on this appeal.
Grace, C. J., and Christianson and Robinson, JJ., concur.